UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7075


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES CLAYTON LANDINGHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00274-CWH-3)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Clayton Landingham, Appellant Pro Se. Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Clayton Landingham appeals the district court’s

order   denying     his   motion      for   a    reduction    of   sentence    filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).                   We have reviewed the

record and find the district court did not abuse its discretion

in denying the motion.           See United States v. Goines, 357 F.3d

469, 478 (4th Cir. 2004) (motion under § 3582(c) “is subject to

the discretion of the district court”); United States v. Legree,

205 F.3d 724, 727 (4th Cir. 2000).                Thus, we affirm the district

court’s     order   for   the      reasons       stated   there.      See     United

States v.     Landingham,       No.    4:02-cr-00274-CWH-3         (D.S.C.     filed

May 22, entered May 26, 2009).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                            2